In an action in which a judgment of divorce was entered, defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County, entered April 28, 1977, as, after a hearing, granted plaintiff’s motion for a downward modification of alimony payments. Order affirmed insofar as appealed from, without costs or disbursements. Plaintiff showed a change in circumstances sufficient to warrant a downward modification. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.